Citation Nr: 1723335	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-33 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel






INTRODUCTION

The Veteran served in the United States Air Force with active duty from October 1978 to August 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

This claim was previously before the Board in April 2014, at which time it was remanded for further development to include a new VA examination.  The claim has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay in this case, further is development is required before the case can be decided on the merits. 

The Veteran has asserted that her claimed acquired psychiatric disorder may have been caused by sexual harassment during service.  

At the outset, while the Board notes that previous VA examinations and post-service treatment records indicate that the Veteran's psychiatric symptoms began in adolescence and prior to actice duty service, the Veteran's claimed condition was not noted on her examination at entrance into service.  In this regard, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014). 

In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2005). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, as in the present claim, the claim is one for service connection rather than compensation based on aggravation.  Wagner. 

Pursuant to the April 2014 Remand directives, the Veteran was sent a VCAA notice letter as required for PTSD claims based on in-service personal assault.  Gallego v. Peake, 22 Vet. App. 329 (2008).  While the Veteran did not respond to this correspondence with additional supporting evidence of the in-service stressor, the Board finds that the Veteran's consistent statements regarding the in-service personal assault render them credible for the purpose of discussion in a VA examination.  The Board also notes that while there are no service treatment records that document the assault, the "absence of a service record documenting an unreported sexual assault is not pertinent evidence that the assault did not occur."  AZ v. Shinseki, F.3d 1303 (Fed. Cir. 2013). 

The Veteran was most recently afforded a VA examination in April 2016.  While the examiner did not find that the Veteran has a current diagnosis of PTSD, the Veteran was noted to have Borderline Personality Disorder.  In addition, the Board finds that the rationale provided for the nature and etiology of the Veteran's psychiatric disability was inadequate, as it did not thoroughly consider the Veteran's alleged sexual assault in service is the reason for this diagnosis.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also notes that the Veteran has been diagnosed with several different psychiatric disorders throughout her mental health treatment and that there is a note in the Veteran's post-service treatment records of a "history of PTSD."  See, June 2011 post-service treatment records. 

Taking into consideration all of the above, the AOJ should schedule the Veteran for a VA examination with a VA psychiatrist or otherwise qualified mental health care professional to determine if the Veteran is currently suffering from any psychiatric disorders, and if so, whether the Veteran's alleged sexual assault in service is the reason for the diagnosis of any current psychiatric diagnosis.  

While the appeal is in remand status, the AOJ should also obtain and associate with the Veteran's claims file any outstanding VA and private treatment records.  38 U.S.C.A. § 5103(A)(b) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from February 2017 to present and associate them with the claims file. 

2.  After obtaining any necessary authorizations from the Veteran, associate any outstanding private treatment records with the claims file. 

3.  Once any outstanding treatment records have been received, schedule the Veteran for a VA psychiatric examination with a medical examiner who has not previously examined the Veteran.  The Veteran's claims file, along with a copy of this remand, should be made available to the examiner and after a review of the record, the examiner is asked to provide the following opinions: 

a.  Identify all of the Veteran's current psychiatric diagnoses.  

b.  If the Veteran is diagnosed with any psychiatric disorder, provide an opinion as to whether it is at least as likely as not due to her military service, specifically to include her reported in-service sexual assault.  The Veteran's lay statements regarding the assault should be considered in formulating the requested opinion. 

A complete rationale must be provided for all findings and conclusions reached.  If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


